Exhibit 10.1

REAL ESTATE PURCHASE AGREEMENT

This Real Estate Purchase Agreement (this “Agreement”) is entered into by and
between Grand-Kuykendahl, Ltd. (“Seller”) and MCRT Investments LLC
(“Purchaser”).

ARTICLE I

PROPERTY

1.01 Property. Seller hereby agrees to sell and convey to Purchaser, and
Purchaser hereby agrees to purchase from Seller, upon the terms and conditions
set forth in this Agreement, all of Seller’s interest in the following property
(collectively, the “Property”): (i) the land described on the attached Exhibit
“A” (the “Land”), together with all related rights and appurtenances, including
all right, title, and interest of Seller in and to any land lying in the bed of
any street, road, avenue or alley, (whether open, closed, or proposed) adjoining
the Land, any oil, gas, or other minerals under the Land, any easements
benefiting the Land, and any strips and gores adjoining the Land; (ii) all
improvements and fixtures situated on the Land, if any; and (iii) all licenses,
permits, governmental approvals, utility rights (including, but not limited to,
water, sanitary sewer, and drainage), development rights, and similar rights
related to the Land, whether granted by governmental authorities or private
persons (collectively, the “Permits”).

ARTICLE II

PURCHASE PRICE AND EARNEST MONEY

2.01 Purchase Price. The purchase price to be paid by Purchaser to Seller for
the Property is $6.00 per square foot within the Land, as determined by the
Survey (hereafter defined). The Purchase Price shall be payable as follows:

(i) Within 5 days after the Effective Date, Purchaser shall deposit $50,000 as
earnest money for this transaction with Fidelity National Title Company 1900
West Loop South, Suite 200, attention: Sam Smith, Telephone: (713) 986 – 0769,
Fax: (713) 966-4059, Email: samsmith@fnf.com (the “Title Company”) by wire
transfer or a certified check;

(ii) In the event this Agreement has not been terminated prior to the expiration
of the Feasibility Period (hereinafter defined), then the earnest money deposit
shall become nonrefundable to Purchaser except in the event of a default by
Seller; and

(iii) The balance of the Purchase Price, plus or minus prorations, adjustments
and credits as provided for herein, shall be paid to Seller at Closing.

2.02 Earnest Money. Any delivery of earnest money by Purchaser to the Title
Company pursuant to the terms of this Agreement (the “Earnest Money”) shall be
(i) held by the Title Company in an interest bearing account with a depository
chosen by the Title Company and acceptable to Purchaser and (ii) delivered in
accordance with the provisions of this Agreement. All interest earned on the
Earnest Money shall be added to and become a part of the Earnest Money.

 

1



--------------------------------------------------------------------------------

ARTICLE III

TITLE AND SURVEY

3.01 Survey. Within 20 days after the Effective Date, Seller shall, at Seller’s
sole cost and expense, deliver to Purchaser a current ALTA/ACSM Land Title
Survey of the Land in accordance with the 2011 Minimum Standard Detail
Requirements for ALTA/ACSM Land Title Surveys jointly established and adopted by
ALTA, ACSM and NSPS, and includes items 1, 2, 3, 4, 8, 9, 11(a), 13, 16, and 18
of Table A thereof with a surveyor reasonably acceptable to Purchaser (the
“Survey”). Upon approval of the Survey by Purchaser, the metes and bounds
description of the Land reflected in the Survey shall automatically be
substituted for the legal description of the Land described on Exhibit “A” to
this Agreement and will be used in the Deed (hereafter defined) and any other
documents requiring a legal description of the Land.

3.02 Title Commitment. At Seller’s sole cost and expense, Seller shall within 15
days after the Effective Date cause the Title Company to deliver to Purchaser a
commitment (the “Title Commitment”) for an Owner’s Policy of Title Insurance
describing the Land issued by the Title Company, along with legible copies of
all documents referenced in the Title Commitment.

3.03 Permitted Exceptions. Subject to the last sentence of this Section 3.03,
those matters disclosed by the Survey and the latest Title Commitment received
by Purchaser on or before the 5th business day prior to the expiration of the
Feasibility Period shall become permitted exceptions except for those items that
the Title Company subsequently removes from a Title Commitment (the “Permitted
Exceptions”). Notwithstanding any provision in this Agreement to the contrary,
Seller shall (i) deliver to the Title Company at Closing an affidavit sufficient
to eliminate any exceptions for leases or rights of parties in possession,
(ii) discharge or insure around all existing liens encumbering title to the Land
(excluding liens for property taxes that are not yet due or payable) and
(iii) satisfy any applicable Seller requirements on Schedule C of the Title
Commitment. The failure of Seller to discharge or insure around such
non-permitted exceptions or otherwise satisfy the foregoing obligations shall
not be an event of default by Seller hereunder (excluding the failure to
discharge financing liens at Closing, the failure to discharge or insure around
other encumbrances for which Seller currently has title insurance coverage, and
Seller’s failure to deliver the title affidavit to the Title Company at Closing,
each of which shall be defaults hereunder), but such failure as of the Closing
Date shall permit Purchaser to either (i) elect to terminate this Agreement and
receive a refund of the Earnest Money, or (ii) proceed to Closing at which time
such non-permitted exceptions shall become Permitted Exceptions.

3.04 Owner’s Title Policy. At Closing, Seller will convey (i) good and
indefeasible fee simple title to the Land and the improvements situated thereon,
if any, subject only to the Permitted Exceptions and (ii) good title to all
other Property. Seller shall furnish to Purchaser at Closing, at Seller’s sole
cost and expense, an owner’s policy of title insurance (the “Owner’s Policy”),
issued by the Title Company in the amount of the Purchase Price for the Land (or
such greater amount as Purchaser may elect provided Purchaser pays for the
additional premium), insuring Purchaser’s good and indefeasible fee simple title
to the Land subject only to the Permitted Exceptions. The standard printed
exceptions for parties in possession, streets and rights-of-way or matters that
would be shown by a survey shall be deleted.

 

2



--------------------------------------------------------------------------------

ARTICLE IV

FEASIBILITY PERIOD

4.01 Feasibility Period. Purchaser shall have up to and including 90 days from
the Effective Date (said period called the “Feasibility Period”) to determine
whether or not the Property is suitable for Purchaser’s intended use or any
other purposes. Within 5 days after the Effective Date of this Agreement, Seller
shall deliver to Purchaser, to the extent in Seller’s possession or control,
true and correct copies of all: (i) Permits, (ii) contracts affecting the
Property, (iii) zoning information, (iv) engineering reports, (v) environmental
reports or information, (vi) soil reports and studies, (vii) plans and
specifications, (viii) utility information, and (ix) all other material
non-confidential information in Seller’s possession or control regarding the
Property. While this Agreement is in effect, Purchaser, its agents, employees
and contractors, shall have the right to enter the Land to inspect the Land and
the Improvements, and conduct soil borings and other geological and engineering
tests or studies as Purchaser may desire; provided, however, any inspection,
examination or test shall not unreasonably interfere with Seller’s use of the
Land or the possession of any tenants and shall not violate any law or
regulation of any governmental entity having jurisdiction over the Property.
Upon the completion of any inspection, examination or test, if any, Purchaser
shall restore the surface of the Land substantially to its former condition.
Purchaser agrees to indemnify and hold Seller harmless from any and all loss and
expense arising from the exercise by Purchaser of its rights under this
paragraph; provided, however, Purchaser shall not be liable for (i) Purchaser’s
discovery of an adverse environmental or other condition affecting the Property
or (ii) the negligence or other misconduct of Seller, any tenant of the Land or
any third-party not acting on behalf of or at the direction of Purchaser.

4.02 Feasibility Termination Right. This Agreement shall automatically terminate
as of the first business day after the last day of the Feasibility Period unless
Purchaser delivers written notice to Seller on or before the last day of the
Feasibility Period (the “Go Forward Notice”) notifying Seller that Purchaser has
waived the automatic termination and the right to terminate this Agreement under
this Section 4.02. Additionally, Purchaser may affirmatively terminate this
Agreement by delivering written notice to Seller at any time on or before the
last day of the Feasibility Period. Purchaser may exercise its termination right
under this Section 4.02 or fail to deliver a Go Forward Notice, in its sole
discretion, with or without any reason, including without limitation,
Purchaser’s decision not to purchase the Property. If this Agreement terminates
under this Section 4.02, $100 of the Earnest Money shall be paid to Seller and
the balance of the Earnest Money and all interest earned thereon shall be
returned to Purchaser by the Title Company, and the parties shall be relieved of
any further obligations hereunder except for those that expressly survive a
termination. Seller acknowledges that Purchaser will expend time, money, and
other resources for the examination and investigation of the Property and that,
notwithstanding the fact that this Agreement may terminate pursuant to this
Section 4.02, such time, money, and other resources expended, together with the
payment of the cash sum hereinabove described to be paid to Seller in the event
of a termination of this Agreement, constitute good, valuable, sufficient and
adequate consideration for Seller’s execution of this Agreement.

 

3



--------------------------------------------------------------------------------

ARTICLE V.

CLOSING CONDITIONS, SELLER COVENANTS

AND RESTRICTIONS

5.01 Purchaser’s Closing Conditions. The following shall be conditions (“Closing
Conditions”) precedent to Purchaser’s obligation (for the sole benefit of
Purchaser) to proceed with Closing: (i) there shall have been no adverse change
in the Title Commitment after the 5th business day prior to the expiration of
the Feasibility Period without the express written consent of Purchaser and the
Title Company is unconditionally and irrevocably committed to issue the Owner’s
Policy conforming to the requirements of Section 3.04 and (ii) Seller’s
representations and warranties set forth in Section 6.01 are true and correct as
of the Closing Date. If any of the Closing Conditions are not satisfied by
Closing, then Purchaser may elect, in its sole discretion, to (i) waive any such
condition and close the transaction contemplated by this Agreement or
(ii) terminate this Agreement, and the Earnest Money shall be refunded to
Purchaser and the parties shall be relieved of any further obligations subject
to the following sentence. Exercise of either of the foregoing shall be in
addition to any rights Purchaser might have pursuant to Section 9.02 of this
Agreement if the cause of the failure of the Closing Condition is a default by
Seller in the performance of its obligations pursuant to this Agreement.

5.02 Seller Covenants. Seller shall (i) other than liens securing non-delinquent
real estate taxes, not grant, create or consent to the creation of a lien or
encumbrance of any type or character against the Property from and after the
Effective Date; (ii) while this Agreement is effective, not market the Property
or otherwise attempt to sell the Property apart from this Agreement and not
enter into any other contract or option to sell the Property; (iii) promptly
forward to Purchaser any information it receives (including any third-party
reports, tests or studies) regarding the Property after the Effective Date;
(iv) not, without Purchaser’s prior approval, amend, terminate or otherwise
modify any Permit; (v) not, without Purchaser’s prior approval, enter into, or
amend any contract or agreement affecting the Property that will be binding upon
Purchaser or the Property after Closing; (vi) cooperate with Purchaser and
assist Purchaser in obtaining any entitlements, permits, and approvals from
governmental authorities or the release of any existing easements required by
Purchaser for the construction of Purchaser’s intended multi-family project (the
“Approvals”); (vii) promptly execute and return to Purchaser (and cause any
mortgagee of the Property also to do so) any applications and other documents
reasonably necessary to obtain the Approvals; (viii) promptly give written
notice to Purchaser upon Seller obtaining knowledge of any representations or
warranties of Seller under this Agreement becoming untrue or inaccurate; and
(ix) not take any action or fail to take any action that would result in any of
Seller’s representations or warranties under this Agreement becoming untrue or
inaccurate.

 

4



--------------------------------------------------------------------------------

5.03 Restrictions. During the Feasibility Period the parties shall negotiate in
good faith over the terms of restrictions to be filed at Closing (the
“Restrictions”) to encumber certain adjacent land owned by Seller (the “Retail
Tract”) as well as the Property for the benefit of the Property and the Retail
Tract. The Restrictions shall contain the following material terms and such
other terms to which the parties may agree:

(i) Purchaser shall have the right to enforce certain covenants, conditions and
restrictions that may be imposed on the Retail Tract in the future, and the
Owner of the Retail Tract shall have the right to enforce certain restrictions
on the Property;

(ii) Lighting on the Retail Tract will be directed away from the Property or
will be shielded so that it does not unreasonably interfere with future tenants’
use and enjoyment of the Property;

(iii) Certain uses will be prohibited on the Retail Tract, such as adult
oriented businesses, and non-residential uses will be prohibited on the
Property; in addition, the construction of any residential improvements on the
Retail Tract shall not be permitted to commence until at least the second
(2nd) anniversary of the Closing Date;

(iv) The Retail Tract will contain fencing along its common boundary with the
Property;

(v) Dumpsters located on the Retail Tract will be located adjacent to the
buildings thereon within enclosures;

(vi) The Retail Tract shall be subject to the reservation by Purchaser unto
Purchaser and Purchaser’s successors and assigns, and to any utility companies
or governmental or quasi-governmental bodies or agencies providing utility or
similar services, and their respective successors and assigns, the right to
utilize such limited portions of the Retail Tract as Purchaser may reasonably
require, and only if no alternative means are available, in connection with the
providing of utility and drainage easements in connection with development of
the Property; provided, however, that such easements are (i) no more than 10’
wide, (ii) either located along the boundaries of the Retail or at any other
location approved by Seller in its reasonable discretion, and (iii) are in
accordance with the requirements of the building, development and other
applicable ordinances and requirements of all governmental bodies having
jurisdiction thereof.

(vii) The conveyance of the Property from Seller to Purchaser shall be subject
to the reservation by Seller unto Seller and Seller’s successors and assigns,
and to any utility companies or governmental or quasi-governmental bodies or
agencies providing utility or similar services, and their respective successors
and assigns, the right to utilize such limited portions of the Property as
Seller may reasonably require, and only if no alternative means are available,
in connection with the providing of utility and drainage easements in connection
with the development of the Retail Tract; provided, however, that such easements
are (i) no more than 10’ wide, (ii) either located along the boundaries of the
Property or at any other location approved by Purchaser in its reasonable
discretion, and (iii) are in accordance with the requirements of the building,
development and other applicable ordinances and requirements of all governmental
bodies having jurisdiction thereof.

 

5



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

6.01 Seller Representations and Warranties. As of the Effective Date and as of
the Closing Date, Seller represents and warrants to Purchaser the following:

(i) No person has a possessory right or a right of occupancy with respect to the
Land or any improvements located on the Land.

(ii) To Seller’s actual knowledge, there is no condition existing with respect
to the Property, which materially violates any Regulation (defined below).
Seller has not received written notice requiring the correction of any condition
of the Property with respect to any Regulation. Seller has not received written
notice of any pending or contemplated condemnation action with respect to the
Property. As used herein, the term “Regulation” means any regulation, decree,
code, ordinance, rule, or law of any city, county, state, or federal government
or governmental agency.

(iii) Seller has the full right, power, and authority to carry out Seller’s
obligations hereunder. This Agreement has been duly executed and delivered by
Seller and constitutes a valid, binding and enforceable obligation of Seller.

(iv) No action, suit or proceeding is pending or to Seller’s actual knowledge
threatened against Seller or the Property other than an ongoing legal action
with the taxing authority with respect to the tax valuation of the Propery.

(v) To Seller’s actual knowledge, neither the Property nor Seller is currently
in violation of or subject to any pending or threatened investigation or inquiry
by any governmental authority or to any remedial obligations under any health or
environmental laws and regulations, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Resource Conservation and Recovery Act of 1976, the Texas Water Code and the
Texas Solid Waste Disposal Act.

(vi) The execution and delivery of this Agreement by Seller, the performance by
Seller of its obligations under this Agreement and the sale of the Property will
not result in (a) a breach of, or a default under, any contract, agreement,
commitment or other document or instrument to which Seller is party or by which
Seller or the Property is bound or (b) a violation of any Regulation or any
judgment, order or decree of any court or governmental authority.

The representations and warranties of Seller set forth in this Section 6.01
shall survive Closing and shall not be merged in the execution of any closing
documents.

6.02 Purchaser Representations and Warranties. Purchaser represents and warrants
to Seller that: (i) Purchaser has full right, power and authority to enter into
this Agreement and (ii) this Agreement has been duly executed and delivered by
Purchaser and constitutes a valid, binding and enforceable obligation of
Purchaser. The representations and warranties of Purchaser set forth in this
Section 6.02 shall survive the Closing and shall not be merged in the execution
of any closing documents.

 

6



--------------------------------------------------------------------------------

6.03 Disclaimer and Acknowledgement. Purchaser acknowledges and agrees that
except for the representations and warranties of Seller contained in this
Agreement and any of the closing documents executed and delivered by Seller at
Closing, SELLER MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND TO PURCHASER,
INCLUDING, WITHOUT LIMITATION, THE PHYSICAL CONDITION OF THE PROPERTY AND ANY
IMPROVEMENTS LOCATED THEREON, OR THEIR SUITABILITY FOR ANY PARTICULAR PURPOSE OR
OF MERCHANTABILITY. PURCHASER SHALL RELY ON ITS INVESTIGATIONS OF THE PROPERTY
IN DETERMINING WHETHER OR NOT TO ACQUIRE THE PROPERTY. THE PROVISIONS OF THIS
SECTION ARE A MATERIAL PART OF THE CONSIDERATION FOR SELLER’S ENTERING INTO THIS
AGREEMENT, AND SHALL SURVIVE CLOSING. Purchaser acknowledges that Purchaser will
have the opportunity to independently and personally inspect the Property and
that Purchaser has entered into this Agreement based upon its ability to make
such examination and inspection. The Property is to be sold to and accepted by
Purchaser at Closing in its then present condition, “AS IS, WITH ALL FAULTS, AND
WITHOUT ANY WARRANTY WHATSOEVER, EXPRESS OR IMPLIED”, except for the express
representations and warranties of Seller contained in this Agreement and the
closing documents executed and delivered by Seller.

ARTICLE VII

CLOSING

7.01 Closing and Extensions. Closing shall occur on the day that is 60 days
after the expiration of the Feasibility Period or an earlier day selected by
Purchaser (the “Closing Date”). Purchaser shall have the right to extend the
Closing Date for 2 consecutive 30 day periods by delivering written notice to
Seller on or before the then existing Closing Date and depositing $25,000 as
additional Earnest Money with the Title Company for each such extension. Closing
shall take place at the offices of the Title Company.

7.02 Seller’s Closing Deliveries. At Closing, Seller shall deliver to the Title
Company or cause the Title Company to be irrevocable and unconditionally
committed to deliver, as applicable, the following:

(i) a special warranty deed in the form of the attached Exhibit “B”, executed
and acknowledged by Seller, subject only to the Permitted Exceptions (the
“Deed”);

(ii) the Restrictions executed and acknowledged by Seller;

(iii) the Utility District Notice in the form attached hereto as Exhibit “C”
executed and acknowledged by Seller;

(iv) such consents of third parties as may be necessary as a condition to
transfer any portion of the Property to Purchaser;

(v) such documents as the Title Company may reasonably require to establish the
authority of Seller to complete the sale of the Property;

(vi) a certificate, dated as of the Closing Date executed by Seller, either
stating that the representations and warranties made by Seller in this Agreement
are true, correct and complete as of the Closing Date as if made again on that
date or advising Purchaser in writing, with particulars, why such statement
cannot be made;

 

7



--------------------------------------------------------------------------------

(vii) the Owner’s Policy for the Property;

(viii) an affidavit that Seller is not a “foreign person” or “disregarded
entity” in the form required by the Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder to relieve Purchaser from all
liability for withholding funds for payment of taxes; and

(ix) such other documents as Seller and Purchaser may have agreed to deliver at
Closing, or as may be reasonably required by the Title Company.

 

7.03 Purchaser’s Closing Deliveries. At Closing, Purchaser shall deliver to the
Title Company:

(i) the Purchase Price, net of credit for the Earnest Money, prorations and
other credits and adjustments provided under this Agreement;

(ii) the Utility District Notice in the form attached hereto as Exhibit “C”
executed and acknowledged by Purchaser;

(iii) such documents as the Title Company may reasonably require to establish
the authority of Purchaser to complete the purchase of the Property; and

(iv) such other documents as Seller and Purchaser may have agreed to deliver at
Closing, or as may be reasonably required by the Title Company.

7.04 Prorations. All normally and customarily proratable items, including real
estate taxes and utilities, shall be prorated as of the Closing Date. If the
actual amounts to be prorated are not known, the proration shall be made on the
basis of the best information then available. The parties will make appropriate
adjustments when the actual amounts are known and Purchaser or Seller, as
applicable, will pay the other on demand such amounts as may be appropriate
based on such adjustment, together with interest at 12% per annum from the date
of demand if such amount remains unpaid more than 10 days after demand. The
parties obligations under this Section 7.04 shall survive Closing.

7.05 Roll Back Taxes. If applicable, Seller will pay upon receipt from Purchaser
of a statement showing any additional taxes that are attributable to any period
prior to Closing that may become due as a result of a change in usage or
ownership of the Land (“Roll-Back Taxes”), regardless of whether the change
occurs before or after Closing. At Closing, Seller shall deposit with the Title
Company an amount equal to 110% of the estimated Roll Back Taxes (“Roll-Back
Taxes Deposit”) as if the change in usage or ownership occurred at Closing.
Following Closing: (i) Seller shall pay the Roll-Back Taxes for the Land on or
before the day that they become delinquent (the “Rollback Taxes Payment Date”)
and deliver evidence of same to Purchaser and the Title Company by the Rollback
Taxes Payment Date, (ii) if Seller does not deliver to Purchaser and the Title
Company evidence reasonably acceptable to Purchaser that

 

8



--------------------------------------------------------------------------------

Seller has paid the applicable Roll-Back Taxes by the Rollback Taxes Payment
Date, then at the request of Purchaser (which request shall also be sent to
Seller) the Title Company shall pay the Roll-Back Taxes for the Land with the
proceeds from the Roll-Back Taxes Deposit and any additional amounts that Seller
has deposited with the Title Company, (iii) if the proceeds available from the
Roll-Back Taxes Deposit are insufficient to pay the Roll-Back Taxes, at
Purchaser’s request Seller shall deposit said insufficiency with the Title
Company to be disbursed pursuant to the terms of this Section 7.05, (iv) if
Seller delivers to Purchaser and the Title Company evidence reasonably
acceptable to Purchaser that Seller has paid the Roll-Back Taxes, on or before
the Rollback Taxes Payment Date then the Title Company shall release the
Roll-Back Taxes Deposit to Seller. If Seller and the Title Company fail to
perform their respective obligations pursuant to this section, Purchaser may
elect to pay the Roll-Back Taxes. Within 10 days after receipt of notice from
Purchaser (which notice will also be sent to Seller) the Title Company shall pay
to Purchaser out of the Rollback Taxes Deposit (i) the amount of the Roll-Back
Taxes paid by Purchaser and (ii) any reasonable out-of-pocket costs incurred by
Purchaser relating thereto. Seller shall pay to Purchaser within 10 days after
receipt of notice from Purchaser (i) the amount of the Roll-Back Taxes paid by
Purchaser not paid to Purchaser pursuant to the preceding sentence together with
interest thereon from the date of payment by Purchaser until payment by the
Seller at the rate of 12% per annum and (ii) any reasonable out-of-pocket costs
incurred by Purchaser relating thereto or incurred in collecting same from
Seller. The provisions of this Section 7.05 shall survive Closing.

7.06 Closing Costs. At Closing, (i) Seller shall pay: the cost of releasing
liens and recording releases; 1/2 of any escrow fee; the premium for the Owner’s
Policy (to the extent of insurance in the amount of the Purchase Price)
excluding the cost of endorsements; legal and other professional charges for
services rendered on behalf of Seller; and any other expenses stipulated to be
paid by Seller under the provisions of this Agreement and (ii) Purchaser shall
pay: 1/2 of any escrow fee; costs incurred in connection with its inspection of
the Property and any financing obtained by Purchaser; additional title premiums
charged for modification of the survey exception or for coverage in excess of
the Purchase Price as well as the cost of any endorsements required by
Purchaser; legal and other professional charges for services rendered on behalf
of Purchaser; and any expenses stipulated to be paid by Purchaser under the
provisions of this Agreement. Any other costs will be paid by Seller or
Purchaser, as applicable, in accordance with local custom.

7.07 Possession. Seller shall deliver possession of the Property to Purchaser at
Closing free of any tenants or parties in possession and subject only to the
Permitted Exceptions.

ARTICLE VIII

BROKERAGE COMMISSIONS AND FEES

8.01 Brokerage Commissions. Seller and Purchaser agree that Hopkins Commercial
Real Estate (the “Seller’s Broker”) and Apartment Realty Advisors (the
“Purchaser’s Broker”) have participated as brokers in this transaction and
Seller’s Broker will be paid a brokerage commission by Seller at Closing and
Purchaser’s Broker shall be paid a commission by Purchaser at Closing in the
amounts set forth in separate agreements

 

9



--------------------------------------------------------------------------------

with the brokers, but only upon the successful Closing of the Land and Seller’s
receipt of the Purchase Price. Purchaser and Seller each represent and warrant
to the other that each has dealt with no other brokers, finders or
intermediaries of any kind in connection with this transaction other than the
Seller’s Broker and Purchaser’s Broker. Each party hereto does hereby agree to
indemnify and hold the other harmless from and against any and all causes,
claims, demands, losses, liabilities, commissions, settlements, judgments,
damages, expenses and fees (including, but not limited to, reasonable attorneys’
fees and court costs) in connection with any claim for commissions, fees,
compensation or other charges relating in any way to this transaction, or the
consummation thereof, which may be made by any person, firm or entity as the
result of any of its acts or the acts of its agents or representatives, or as a
result of its breach of its representations contained in this Section 8.01. The
provisions of this Section 8.01 shall survive Closing or any termination of this
Agreement.

ARTICLE IX

TERMINATION AND REMEDIES

9.01 Seller’s Remedies. If Purchaser breaches any of its obligations under this
Agreement and does not cure the breach with 10 days of receiving written notice
from Seller (except for Purchaser’s obligation to deposit the Earnest Money or
Purchaser’s Closing obligations for which Purchaser shall not be entitled to
such 10 day cure period), Seller shall be entitled as its sole and exclusive
remedy to terminate this Agreement and receive the Earnest Money actually
deposited with and then held by the Title Company as liquidated damages. Seller
and Purchaser agree that Seller’s damages in such event would be difficult to
measure and that the amount of the Earnest Money previously deposited with the
Title Company by Purchaser is a reasonable estimate of the damages that Seller
would incur and not a penalty. Nothing in this Section 9.01 shall limit any of
Purchaser’s remedies for a breach of this Agreement arising after Closing or the
breach of a representation or warranty discovered after Closing.

9.02 Purchaser’s Remedies. If Seller breaches any of its obligations under this
Agreement and does not cure the breach with 10 days of receiving written notice
from Purchaser (except for Seller’s Closing obligations for which Seller shall
not be entitled to such 10 day cure period), Purchaser may as its sole and
exclusive remedy, either (i) terminate this Agreement and receive a refund of
the Earnest Money and for an Intentional Default (hereafter defined) Seller
shall also promptly reimburse Purchaser for all of Purchaser’s actual,
out-of-pocket costs and expenses in negotiating the transaction, pursuing the
transaction and Purchaser’s multi-family project, including, the costs of
pursuing Approvals and obtaining design drawings, plans and specifications for
Purchaser’s project, or (ii) obtain specific performance of this Agreement
against Seller. Provided however, if specific performance is not available to
Purchaser due to the actions of Seller or Seller’s failure to act, Purchaser
shall be entitled to recover all damages allowed by applicable law. “Intentional
Default” means any material, intentional default by Seller under this Agreement
within Seller’s reasonable control of any of its material obligations under this
Agreement, provided the same is within Seller’s reasonable control to cure.
Nothing in this Section 9.02 shall limit any of Seller’s remedies for a breach
of this Agreement arising after Closing or the breach of a representation or
warranty discovered after Closing.

 

10



--------------------------------------------------------------------------------

9.03 Attorneys’ Fees. Except as otherwise specifically provided in this
Agreement, in any lawsuit or arbitration is necessary to enforce or interpret
this Agreement or to resolve any dispute between the parties relating to the
Property or this transaction, each party shall pay its own attorneys’ fees and
court costs and Purchaser and Seller each waives its respective rights, to the
fullest extent allowed by applicable law, to have its attorney’s fees paid by
the other party if it prevails in any lawsuit or arbitration related to this
Agreement. The provisions of this Section 9.03 shall survive Closing or any
termination of this Agreement.

9.04 ARBITRATION. ANY DISPUTE BETWEEN PURCHASER AND SELLER RELATED TO THIS
AGREEMENT, THE PROPERTY, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WILL
BE RESOLVED BY ARBITRATION GOVERNED BY THE FEDERAL ARBITRATION ACT AND, TO THE
EXTENT NOT INCONSISTENT WITH THAT STATUTE, CONDUCTED IN ACCORDANCE WITH THE
RULES OF PRACTICE AND PROCEDURE FOR THE ARBITRATION OF COMMERCIAL DISPUTES OF
JUDICIAL ARBITRATION AND MEDIATION SERVICES, INC. (“JAMS”). THE ARBITRATION
SHALL BE CONDUCTED IN DALLAS, TEXAS AND ADMINISTERED BY JAMS, WHICH WILL APPOINT
A SINGLE ARBITRATOR. ALL ARBITRATION HEARINGS WILL BE COMMENCED WITHIN 30 DAYS
OF THE DEMAND FOR ARBITRATION UNLESS THE ARBITRATOR, FOR SHOWING OF GOOD CAUSE,
EXTENDS THE COMMENCEMENT OF SUCH HEARING. THE DECISION OF THE ARBITRATOR WILL BE
BINDING ON PURCHASER AND SELLER, AND JUDGMENT UPON ANY ARBITRATION AWARD MAY BE
ENTERED IN ANY COURT HAVING JURISDICTION. THE PARTIES ACKNOWLEDGE THAT, BY
AGREEING TO ARBITRATE DISPUTES, EACH OF THEM IS WAIVING CERTAIN RIGHTS,
INCLUDING ITS RIGHTS TO SEEK REMEDIES IN COURT (INCLUDING A RIGHT TO A TRIAL BY
JURY), TO DISCOVERY PROCESSES THAT WOULD BE ATTENDANT TO A COURT PROCEEDING, AND
TO PARTICIPATE IN A CLASS ACTION. THE PROVISIONS OF THIS SECTION 9.04 SHALL
SURVIVE CLOSING OR ANY TERMINATION OF THIS AGREEMENT.

9.05 JURY WAIVER. PURCHASER AND SELLER EACH WAIVES ANY RIGHT TO A JURY IN ANY
LITIGATION IN CONNECTION WITH THIS AGREEMENT, THE PROPERTY, OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. PURCHASER AND SELLER EACH ACKNOWLEDGES THAT THIS
WAIVER HAS BEEN FREELY GIVEN AFTER CONSULTATION BY IT WITH COMPETENT COUNSEL.
THIS PARAGRAPH HAS BEEN INCLUDED ONLY FOR THE EVENT THAT, DESPITE THE PARTIES’
INTENTION, THE AGREEMENT TO ARBITRATE DISPUTES IS HELD TO BE INAPPLICABLE, AND
NOTHING IN THIS PARAGRAPH IS INTENDED TO QUALIFY THE PARTIES’ AGREEMENT TO
ARBITRATE ALL DISPUTES. THE PROVISIONS OF THIS SECTION 9.05 SHALL SURVIVE
CLOSING OR ANY TERMINATION OF THIS AGREEMENT.

ARTICLE X

CONDEMNATION

10.01 Condemnation. Seller agrees to promptly give Purchaser written notice of
any action or proceeding or any anticipated or threatened action or proceeding
for condemnation which may result in the taking of all or any part of the
Property or any related access or development rights. If all or any part of the
Property or any related

 

11



--------------------------------------------------------------------------------

access or development rights are taken by eminent domain prior to Closing, or if
at any time prior to Closing a proceeding for condemnation of all or part of the
Property or related access or development rights is commenced or threatened,
then Purchaser may elect either (i) to terminate its obligation to complete the
purchase of the Property and the Earnest Money will be returned to Purchaser or
(ii) to complete the purchase of the Property and upon Closing Purchaser will be
entitled to any award paid or to be paid in the condemnation proceeding for the
Property or related access or development rights. If Purchaser elects to
purchase the Property notwithstanding an actual or threatened taking by eminent
domain, Seller will deliver to Purchaser at Closing all condemnation proceeds
previously received by Seller, an assignment of Seller’s rights to all
uncollected condemnation proceeds and such documents as Purchaser may reasonably
request to substitute itself for Seller in any pending eminent domain
proceeding. If a proceeding for condemnation of all or part of the Property or
related access or development rights is commenced or threatened within 30 days
of the Closing Date, Purchaser may, at no cost or expense, postpone the Closing
Date until 30 days after the date on which it receives written notice of the
proceeding or threatened proceeding.

ARTICLE XI

MISCELLANEOUS

11.01 Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto and supersedes any prior understanding or written or oral
agreements between the parties concerning the subject matter of this Agreement.

11.02 Interpretation. This Agreement shall be construed and interpreted under
the laws of the State of Texas and all obligations of the parties created
hereunder are performable in the county in which the Property is located.
Purchaser and Seller acknowledge that legal counsel for both parties
participated in the preparation and negotiation of this Agreement and the
parties agree that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party may not be employed in
the interpretation of this Agreement or any amendments to this Agreement. Words
of any gender used in this Agreement shall be held and construed to include any
other gender, and words in the singular number shall be held to include the
plural, and vice versa, unless the context requires otherwise. Use of the words
“include” and “including” are intended as an introduction to illustrative
matters and not as a limitation.

11.03 Assignment. This Agreement may not be assigned by Seller, in whole or in
part, without the consent of Purchaser. This Agreement may be assigned by
Purchaser, in whole or in part, without the prior written consent of Seller to
(i) an entity that controls, is controlled by or is under common control with
Purchaser (a “Purchaser Affiliate”) or (ii) an entity in which Purchaser or a
Purchaser Affiliate holds an economic interest. Otherwise, Purchaser may not
assign this Agreement without Seller’s consent. This Agreement and all rights
hereunder shall inure to and be binding upon the permitted successors and
assigns of Seller and Purchaser.

 

12



--------------------------------------------------------------------------------

11.04 Article and Section Headings. The captions used in connection with
Articles and Sections of this Agreement are for convenience only and shall not
be deemed to construe or limit the meaning of the language of this Agreement.

11.05 Effective Date. This Agreement will become effective between Purchaser and
Seller when it has been executed by Purchaser and Seller, regardless of when or
whether the Title Company acknowledges receipt of the executed Agreement.
“Effective Date” means the day that the Title Company receives a counterpart of
this Agreement signed by Seller and Purchaser as acknowledged by the Title
Company in the space provided below.

11.06 Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be fully effective as an original and all of which together
shall constitute one and the same instrument.

11.07 Time Periods. Time is of the essence to both Seller and Purchaser in the
performance of this Agreement, and they have agreed that strict compliance by
both of them is required as to any date set out herein. If the final day of any
period of time set out in any provision of this Agreement falls upon a Saturday,
Sunday or a legal, federal or State of Texas holiday, then and in such event,
the time of such period shall be extended to the next business day which is not
a Saturday, Sunday or such legal holiday. As used in this Agreement a “business
day” is any day that is not a Saturday, Sunday or legal, federal or State of
Texas holiday.

11.08 Notices. For the purpose only of notice given hereunder, the addresses of
the parties hereto, to which all notices hereunder are to be sent, are as
follows:

 

Seller:   

Grand-Kuykendahl, Ltd.

7995 LBJ Freeway, Suite 250

Dallas, Texas 75251

Attention: Edward Schaefer

Telephone: 214-956-7881 Ext: 120

Fax: 214-956-7899

Email: es@hopkinscommercial.com

With copy

to:

  

 

Winstead PC

2728 N. Harwood Street

Suite 500

Dallas, Texas 75201

Attention: Adam Darowski, Esq.

Telephone: 214-745-5307

Fax: 214-745-5390

Email: adarowski@winstead.com

Purchaser:   

MCRT Investments LLC

c/o Mill Creek Residential Trust

1001 Texas Street

 

13



--------------------------------------------------------------------------------

  

Suite 1400

Houston, TX 77002

Attention: Jeb Cox

Telephone: (713) 888-3923

Facsimile: (713) 888-3933

Email: jcox@mcrtrust.com

With copy

to:

  

Brown McCarroll LLP

2001 Ross Avenue, Suite 2000

Dallas, TX 75201-6929

Attention: R. Tyler Johnson

Telephone: (214) 999-6125

Fax: (214) 999-6170

Email: tjohnson@brownmccarroll.com

Notices hereunder shall be in writing and shall be considered effective (i) upon
hand delivery to the address of the intended recipient, (ii) upon deposit with a
nationally recognized overnight courier service guaranteeing “next day
delivery”, (iii) upon deposit with the United States mail by certified mail,
return receipt requested, (iv) upon leaving the sender’s email system if sent
via email, or (v) at the time indicated on the confirmation of transmission
generated by the sender’s electronic equipment; provided however, a facsimile
transmission that fails as the result of a failure of facsimile equipment or
failure of the recipient’s designated facsimile number shall be deemed received
upon the attempted electronic transmission, provided the sender sends a copy
that day via one of the methods described above. Any party hereto may change its
address by giving the other party notice thereof as provided herein. Notices
given by counsel to Purchaser shall be deemed given by Purchaser and notices
given by counsel to Seller shall be deemed given by Seller

11.09 Confidentiality. Purchaser acknowledges and agrees that any and all of the
documents, reports, and studies delivered by Seller to Purchaser pursuant to
this Agreement are proprietary and confidential in nature and will be delivered
to Purchaser solely to assist Purchaser in determining the feasibility of
purchasing the Property. Each party hereto may discuss such matters with and
disclose such matters to its accountants, attorneys, existing or prospective
lenders or equity sources, investment bankers, underwriters, rating agencies,
partners, consultants and other advisors to the extent such parties reasonably
need to know such information and as reasonably necessary in connection with any
Approvals. Additionally, each party may discuss and disclose such matters to the
extent necessary to comply with any law or interpretation thereof or court
order. Any press release to be made regarding any matter which is the subject of
the confidentiality obligation created in this Section shall be subject to the
reasonable approval of Purchaser and Seller, respectively both as to timing and
content, and under no circumstances will either party publicly disclose the
financial terms of this Agreement, including the Purchase Price, unless required
by law.

 

14



--------------------------------------------------------------------------------

11.10 Municipal Utility District Notice. The Property is located within the
boundaries of the Bridgestone Municipal Utility District. Purchaser acknowledges
receipt of the notice attached hereto as Exhibit “C” and has reviewed the
content of such notice at or prior to execution of a binding contract for the
purchase of the real property described in Exhibit “A” hereto. The notice
attached hereto as Exhibit “C” shall be executed by Purchaser and Seller at
Closing.

11.11 Separate Tax Lot. Purchaser and Seller intend that the Property constitute
and be assessed as a tax lot separate and distinct from Seller’s contiguous
property. Purchaser shall provide the Harris County Appraisal District (the
“District”) with a copy of the recorded Deed promptly after Closing and
otherwise notify the District of the sale and make application to the District
for a separate tax account to be created with respect to the Property. The
provisions of this Section 11.11 shall survive the Closing and shall not merge
therewith.

11.12 Zoning and Platting. Purchaser shall not attempt to obtain any final
zoning change, modification or variance or the filing of any final plat for the
Property or any part thereof at any time prior to the Closing Date without
Seller’s prior written consent, not to be unreasonably withheld; provided,
however, that Purchaser may seek approvals for a new plat of the Property prior
to Closing. If the Property or any portion thereof is required to be platted or
replatted prior to Purchaser’s development thereof in order to comply with any
applicable state, county, or municipal subdivision laws, regulations, or
ordinances (collectively, the “Subdivision Laws”), then Purchaser may prepare
such plat or replat at its sole cost and expense; provided, however, any
recordation of such plat shall not occur until after the Deed is recorded. In
any event, Purchaser covenants and agrees not to seek approval of any zoning
modification which would be binding upon the Retail Tract without the prior
consent of Seller. The provisions of this Section 11.12 shall survive the
Closing and shall not merge therewith.

11.13 DISCLOSURE REGARDING POTENTIAL ANNEXATION. THE PROPERTY IS LOCATED IN THE
EXTRATERRITORIAL JURISDICTION OF THE CITY OF SPRING. IF THE PROPERTY IS LOCATED
OUTSIDE THE LIMITS OF A MUNICIPALITY, SELLER NOTIFIES PURCHASER UNDER §5.011,
TEXAS PROPERTY CODE, THAT THE PROPERTY MAY NOW OR LATER BE INCLUDED IN THE
EXTRATERRITORIAL JURISDICTION OF A MUNICIPALITY AND MAY NOW OR LATER BE SUBJECT
TO ANNEXATION BY THE MUNICIPALITY. EACH MUNICIPALITY MAINTAINS A MAP THAT
DEPICTS ITS BOUNDARIES AND EXTRATERRITORIAL JURISDICTION. TO DETERMINE IF THE
PROPERTY IS LOCATED WITHIN A MUNICIPALITY’S EXTRATERRITORIAL JURISDICTION OR IS
LIKELY TO BE LOCATED WITHIN A MUNICIPALITY’S EXTRATERRITORIAL JURISDICTION,
CONTACT ALL MUNICIPALITIES LOCATED IN THE GENERAL PROXIMITY OF THE PROPERTY FOR
FURTHER INFORMATION.

[Signatures Follow]

 

15



--------------------------------------------------------------------------------

 

SELLER: Grand-Kuykendahl, Ltd., a Texas limited partnership By:  

Hopkins Retail, Inc., a Texas corporation

its general partner

  By:   /s/ Michael Hopkins   Name:   Michael J. Hopkins   Title:   President

 

16



--------------------------------------------------------------------------------

 

PURCHASER:

 

MCRT Investments LLC By:   /s/ Jeb Cox   Jeb Cox, Vice President

 

17



--------------------------------------------------------------------------------

ACKNOWLEDGMENT BY TITLE COMPANY

Fidelity National Title Company hereby: (i) acknowledges receipt of the
foregoing Agreement, on this the 18 day of March, 2012 (the “Effective Date”),
(ii) agrees to hold the Earnest Money pursuant to the Agreement and deliver the
Earnest Money to Purchaser or Seller in accordance with the terms and provisions
of this Agreement, and (iii) agrees to perform all of its obligations pursuant
to the Agreement.

 

TITLE COMPANY: Fidelity National Title Company By:   /s/ Sam Smith Name:   Sam
Smith Title:   VP – Commercial Division Manager

 

18



--------------------------------------------------------------------------------

Exhibit “A”

Legal Description

[Omitted as not necessary to an understanding of the Agreement]



--------------------------------------------------------------------------------

Exhibit “B”

[Omitted as not necessary to an understanding of the Agreement]



--------------------------------------------------------------------------------

EXHIBIT “C”

FORM OF MUNICIPAL UTILTY DISTRTIC NOTICE

[Omitted as not necessary to an understanding of the Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

(Property Description)

[Omitted as not necessary to an understanding of the Agreement]



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

REAL ESTATE PURCHASE AGREEMENT

This FIRST AMENDMENT TO REAL ESTATE PURCHASE AGREEMENT (this “Amendment”) is
made and entered into as of June 12, 2013 (the “Effective Date”) by and between
MCRT INVESTMENTS, LLC, a Delaware limited liability company (“Purchaser”) and
GRAND-KUYKENDAHL, LTD., a Texas limited partnership (“Seller”).

RECITALS:

WHEREAS, Purchaser and Seller entered into that certain Real Estate Purchase
Agreement dated March 18, 2013 (the “Contract”) for the purchase and sale of
certain real property described therein (the “Property”); and

WHEREAS, Purchaser and Seller desire to amend the Contract in certain
particulars, as hereinafter set forth.

NOW, THEREFORE, for and in consideration of Ten and 00/100 Dollars ($10.00),
cash in hand paid, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Purchaser and Seller hereby agree
as follows:

1. Any and all capitalized terms used but not otherwise defined in this
Amendment shall have meanings ascribed to such terms in the Contract.

2. Section 4.01 of the Contract is hereby amended to provide that the
Feasibility Period shall expire on August 15, 2013.

3. Section 5.03(iii) of the Contract is hereby amended to read as follows:

(iii) Certain uses will be prohibited on the Retail Tract, such as adult
oriented businesses, and non-residential uses will be prohibited on the
Property, nor will the Property be permitted to be used or developed as a mobile
home park (other than temporary construction trailers); in addition, the
construction of any residential improvements on the Retail Tract shall not be
permitted to commence until at least the second (2nd) anniversary of the Closing
Date

4. In the event of a conflict between the terms of the Contract and the terms of
this Amendment, the terms of this Amendment shall control. The Contract, as
amended hereby, is in full force and effect and is hereby ratified and
reinstated by the parties.

5. This Amendment may be executed by facsimile or PDF and in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

[Signature Page Follows]

 

-1-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

SELLER:

Grand-Kuykendahl, Ltd.,

a Texas limited partnership

By:  

Hopkins Retail, Inc.,

a Texas corporation

its general partner

  By:   /s/ Michael Hopkins     Michael J. Hopkins, President

 

PURCHASER:

MCRT INVESTMENTS, LLC,

a Delaware limited liability company

By:   /s/ Jeb Cox   Jeb Cox, Vice President

 

-2-



--------------------------------------------------------------------------------

SECOND AMENDMENT TO

REAL ESTATE PURCHASE AGREEMENT

This SECOND AMENDMENT TO REAL ESTATE PURCHASE AGREEMENT (this “Amendment”) is
made and entered into as of August 9, 2013 (the “Effective Date”) by and between
MCRT INVESTMENTS LLC, a Delaware limited liability company (“Purchaser”) and
GRAND-KUYKENDAHL, LTD., a Texas limited partnership (“Seller”).

RECITALS:

WHEREAS, Purchaser and Seller entered into that certain Real Estate Purchase
Agreement dated March 18, 2013, as amended by that certain first amendment dated
June 12, 2013 (collectively, the “Contract”) for the purchase and sale of
certain real property described therein (the “Property”); and

WHEREAS, Purchaser and Seller desire to amend the Contract in certain
particulars, as hereinafter set forth.

NOW, THEREFORE, for and in consideration of Ten and 00/100 Dollars ($10.00),
cash in hand paid, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Purchaser and Seller hereby agree
as follows:

1. Any and all capitalized terms used but not otherwise defined in this
Amendment shall have meanings ascribed to such terms in the Contract.

2. Section 4.01 of the Contract is hereby amended to provide that the
Feasibility Period shall expire on August 22, 2013.

3. In the event of a conflict between the terms of the Contract and the terms of
this Amendment, the terms of this Amendment shall control. The Contract, as
amended hereby, is in full force and effect and is hereby ratified and
reinstated by the parties.

4. This Amendment may be executed by facsimile or PDF and in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

[Signature Page Follows]

 

-1-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

SELLER:

GRAND-KUYKENDAHL, LTD.,

a Texas limited partnership

By:  

Hopkins Retail, Inc.,

a Texas corporation

its general partner

  By:   /s/ Michael Hopkins   Name:   Michael Hopkins   Title:   President

 

PURCHASER:

MCRT INVESTMENTS LLC,

a Delaware limited liability company

By:   /s/ Jeb Cox   Jeb Cox, Vice President

 

-2-



--------------------------------------------------------------------------------

THIRD AMENDMENT TO

REAL ESTATE PURCHASE AGREEMENT

This THIRD AMENDMENT TO REAL ESTATE PURCHASE AGREEMENT (this “Amendment”) is
made and entered into as of August 22, 2013 (the “Effective Date”) by and
between MCRT INVESTMENTS LLC, a Delaware limited liability company (“Purchaser”)
and GRAND-KUYKENDAHL, LTD., a Texas limited partnership (“Seller”).

RECITALS:

WHEREAS, Purchaser and Seller entered into that certain Real Estate Purchase
Agreement dated March 18, 2013, as amended by that certain first amendment dated
June 12, 2013, and as amended by that certain second amendment dated August 9,
2013 (collectively, the “Contract”) for the purchase and sale of certain real
property described therein (the “Property”); and

WHEREAS, Purchaser and Seller desire to amend the Contract in certain
particulars, as hereinafter set forth.

NOW, THEREFORE, for and in consideration of Ten and 00/100 Dollars ($10.00),
cash in hand paid, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Purchaser and Seller hereby agree
as follows:

1. Any and all capitalized terms used but not otherwise defined in this
Amendment shall have meanings ascribed to such terms in the Contract.

2. Section 4.01 of the Contract is hereby amended to provide that the
Feasibility Period shall expire on September 23, 2013.

3. Section 7.01 of the Contract is hereby amended to remove one of the 30 day
extensions, so that Purchaser now has a single 30 day extension.

4. In the event of a conflict between the terms of the Contract and the terms of
this Amendment, the terms of this Amendment shall control. The Contract, as
amended hereby, is in full force and effect and is hereby ratified and
reinstated by the parties.

5. This Amendment may be executed by facsimile or PDF and in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.

 

SELLER:

GRAND-KUYKENDAHL, LTD.,

a Texas limited partnership

By:  

Hopkins Retail, Inc.,

a Texas corporation

its general partner

  By:   /s/ Michael Hopkins   Name:   Mike Hopkins   Title:   President

 

PURCHASER:

MCRT INVESTMENTS LLC,

a Delaware limited liability company

By:   /s/ Jeb Cox   Jeb Cox, Vice President



--------------------------------------------------------------------------------

FOURTH AMENDMENT TO

REAL ESTATE PURCHASE AGREEMENT

This FOURTH AMENDMENT TO REAL ESTATE PURCHASE AGREEMENT (this “Amendment”) is
made and entered into as of December 9, 2013 (the “Effective Date”) by and
between MCRT INVESTMENTS LLC, a Delaware limited liability company (“Purchaser”)
and GRAND-KUYKENDAHL, LTD., a Texas limited partnership (“Seller”).

RECITALS:

WHEREAS, Purchaser and Seller entered into that certain Real Estate Purchase
Agreement dated March 18, 2013, as amended by that certain first amendment dated
June 12, 2013, and as amended by that certain second amendment dated August 9,
2013, and as amended by that certain third amendment dated August 22, 2013
(collectively, the “Contract”) for the purchase and sale of certain real
property described therein (the “Property”); and

WHEREAS, Purchaser and Seller desire to amend the Contract in certain
particulars, as hereinafter set forth.

NOW, THEREFORE, for and in consideration of Ten and 00/100 Dollars ($10.00),
cash in hand paid, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Purchaser and Seller hereby agree
as follows:

1. Any and all capitalized terms used but not otherwise defined in this
Amendment shall have meanings ascribed to such terms in the Contract.

2. Section 7.01 of the Contract is hereby amended to provide that the Closing
Date shall be December 31, 2013. Within two business days of the full execution
of this Amendment, Purchaser shall deliver a sum in the amount of $15,000 of
additional Earnest Money (the “Extension Earnest Money”) to the Title Company.
The Extension Earnest Money shall be non-refundable except for a Seller default
and will be applicable to the Purchase Price at Closing.

3. In the event of a conflict between the terms of the Contract and the terms of
this Amendment, the terms of this Amendment shall control. The Contract, as
amended hereby, is in full force and effect and is hereby ratified and
reinstated by the parties.

4. This Amendment may be executed by facsimile or PDF and in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

[Signature Page Follows]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.

 

SELLER:

GRAND-KUYKENDAHL, LTD.,

a Texas limited partnership

By:  

Hopkins Retail, Inc.,

a Texas corporation

its general partner

  By:   /s/ Michael Hopkins   Name:   Michael Hopkins   Title:   President

 

PURCHASER:

MCRT INVESTMENTS LLC,

a Delaware limited liability company

By:   /s/ Jeb Cox   Jeb Cox, Vice President

 

2